DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Species I and Species 2 in the reply filed on 08/31/2021 is acknowledged.  The traversal is on the ground(s) that Species I and Species II are not mutually exclusive configurations. In other words, the subject matter of the claims associated with Species I and Species II overlap in scope ... Species I, associated with Figure 1, includes laser beam diagnostic elements 104, laser beam compensation elements 106, and laser beam position elements 108. Species II, associated with Figure 2, includes detectors 250 and splitters 251, prisms 252, optical lenses 254, and path lengthening elements 256, and scan heads 258. According to the specification, the detectors 250 and splitters 251 of Species I are merely examples of the diagnostic elements 104 of Species I (see, e.g., para. 40), the prisms 252, optical lenses 254, and path lengthening elements 256 of Species II are merely examples of the laser beam compensation elements 106 of Species I (see, e.g., paras. 44 and 46), and the scan heads 258 of Species II are merely examples of the laser beam position elements 108 of Species I (see, e.g., para. 50). Because the features of Species II are merely specific examples of the generic examples of Species I, the features of Species II are not mutually exclusive of the features of Species I. In other words, the features of Species II are found on the same configuration as Species I, and thus the .  
 	This is not found persuasive because the paragraphs in the specification merely explain some parts from fig.2 is equivalent to fig.1. However, this does not suggest that fig.1 and fig.2 are the same. The [0016] of specification states that “figure 1 is a schematic block diagram … according to one embodiment … figure 2 is a schematic block diagram … according to another embodiment”. In addition, fig.1 and fig.2 having different control configuration. For example: fig.1 shows controller 112 controls 106, 108 and 110, and receive feedback from 104. In contrast, fig.2 shows two different controllers 212 and 240 with different control configuration (i.e., lines connection in between controllers and other elements).   
 	Claims 16, 23 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species I, Species 1 and Species II, Species 1-2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/31/2021
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




 	Claims 14-15, 28-29 and 31-32 are rejected under 35 U.S.C. 102 a1 as being anticipated by Cordingley et al. (US 2002/0167581).
 	Regarding claim 14, Cordingley et al. discloses “a method for processing a workpiece” (abstract, i.e., a method and system for locally processing a predetermined microstructure formed on a substrate), comprising:
 	“generating a plurality of laser beam pulses from a plurality of lasers” (fig.15a, laser modules 120 and 121 that outputs laser beam pulses. Para.0111);
 	“temporally offsetting the plurality of laser beam pulses” (para.0126, i.e.,  figs.15a-15c may or may not have the same wavelength, and the temporal shape of a pulse may be varied depend upon specific requirements. Fig.15a shows the temporally offset laser beam or time delay of the frequency. Para.0121, i.e., deliver the output of two lasers 120, 121 to an amplifier 122. A delay circuit 126 which may be programmable controls triggering … the pulses are spaced apart); and
 	“combining the plurality of laser beam pulses into a combined laser beam pulse at a surface of the workpiece” (fig.15a shows the laser beam pulses into a combined laser beam. Abstract discuss about processing a substrate with pulsed laser beam).
 	Regarding claim 15, Cordingley et al. discloses “modifying a microstructure of the workpiece with the combined laser beam pulse” (Abstract discuss about pulsed laser beam for processing a predetermined microstructure formed on a substrate).
 	Regarding claim 28, Cordingley et al. discloses” separately directing the laser beam pulses to converge at a single point on the surface of the workpiece” (fig.15a shows the laser beam from L1 and L2 is being separately directed via mirror, beam combiner and optic lens toward the workpiece converge together at the surface of the workpiece)
 	Regarding claim 29, Cordingley et al. discloses selecting a desired operation from one of forming the workpiece or inspecting the workpiece, wherein:
 	“if forming the workpiece is selected:
 	the plurality of laser beam pulses are temporally offset to have first characteristics; and
 	the combined laser beam pulse has second characteristics” (fig.15a shows laser beam pulses are temporally offset (i.e., tfwhm), the combined laser beam can have either 124 or 125 output profile); and
 	“if inspecting the workpiece is selected:
 	the plurality of laser beam pulses are temporally offset to have third characteristics, different than the first characteristics; and
 	the combined laser beam pulse has fourth characteristics, different than the second characteristics” (contingent limitation. MPEP 2111.04. In this case, Cordingley et al. does not require inspecting process).
 	Regarding claim 31, Cordingley et al. discloses “temporally offsetting the plurality of laser beam pulses comprises producing each laser beam pulse of the plurality of laser beam pulses at a different time relative to any other laser beam pulse of the plurality of laser beam pulses” (fig.15a shows each laser beam pulse are temporally offset (i.e., tfwhm) at different time relative to any other laser beam pulse of the plurality of laser beam pulses).
Regarding claim 32, Cordingley et al. discloses “producing each laser beam pulse of the plurality of laser beam pulses at a different time relative to any other laser beam pulse of the plurality of laser beam pulses comprises delaying a trigger signal to each laser of the plurality of lasers relative to any other laser of the plurality of lasers” (fig.15a shows each laser beam pulse are temporally offset (i.e., tfwhm) at different time relative to any other laser beam pulse of the plurality of laser beam pulses so that this suggest each laser beam pulse of the plurality of laser beam pulses at a different time relative to any other laser beam pulse of the plurality of laser beam pulses. The temporally offset is controlled by the delay line 126. See Para.0121).



Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Moffatt et al. (US 2012/0325784).
 	Regarding claim 17, Cordingley discloses temporally offsetting the plurality of laser beam pulses comprises a plurality of laser beam pulses. 

 	Moffatt et al. teaches “monitoring characteristics of the laser beam pulses, and wherein the plurality of laser beam pulses is based on monitored characteristics of the laser beam pulses” (para.0030, i.e., a module 233 that analyzes properties of the sampled 232 to represent properties of the output 238. The module 233 has two detectors 216 and 218 that detect the temporal shape of a pulse and the total energy content of a respectively.  Para.0031, i.e., signals from the module 233 may be routed to the controller 112 of fig.1, which may adjust the laser operation or the pulse control operation to achieve desired results. The controller 112 may adjust an electronic timer coupled to an active q-switch of each laser to control pulse timing in response to results from the temporal shape detector 216. Cycling the active q-switch faster makes shorter pulses, and vice versa. The controller 112 may be coupled to the rotational actuator 205A/B to adjust the intensity of the output pulse 238, based on results from the energy detector 218, by adjusting the polarization angle of the light passing through the polarizing filter 206A/B. In this way, the duration and energy content of the output pulse 238 may be independently controlled. The controller 112 may also be configured to adjust power input to each laser). Cordingley teaches a laser processing device. Moffatt et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Moffatt et al., by adding Moffatt et al.’s detectors and control method to Cordingley’s device, to reliably deliver a uniform amount of energy across on a surface of a substrate (abstract) as taught by Moffatt et al. 

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Kuroiwa et al. (US 2005/0247682).
 	Regarding claim 18, Cordingley discloses laser beam pulses comprises laser beam.
 	Cordingley is silent regarding modifying at least one of an intensity distribution and path length of the laser beam based on at least one of characteristics of the surface of the workpiece and a location of the surface of the workpiece relative to the plurality of lasers.
 	Kuroiwa et al. teaches “modifying at least one of an intensity distribution and path length of the laser beam based on at least one of characteristics of the surface of the workpiece and a location of the surface of the workpiece relative to the plurality of lasers” (para.0146-0147, i.e., the diameter and circularity of the hole drilled by the laser beams 8 and 7 are measured with the CCD camera 32 … however, if outside the tolerance values, from the difference in the focal positions of the two laser beams, the focal lengths of the variable geometry mirror or the adjustment quantity of the light path length by moveable mirrors is computed). Cordingley teaches a laser processing device. Kuroiwa et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Kuroiwa et al., by adding Kuroiwa et al.’s detectors and control method to Cordingley’s device, to perform laser machining until the drilled hole diameter falls within the tolerance value (para.0147) as taught by Kuroiwa et al. 


 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Kato (US 2006/0262408)
 	Regarding claim 19, Cordingley et al. discloses “redirecting one of laser beam pulses comprising laser beams toward the surface of the workpiece to converge at the surface of the workpiece” (fig.15a shows the laser beam from L1 is being redirected to toward the workpiece converge with another laser beam pulse at the surface of the workpiece)
 	Cordingley et al. is silent directing laser beams.
 	 Kato teaches “directing laser beams toward the surface of the workpiece” (fig.1B shows the laser beams from the laser sources 1a, 1b and 1c are being directed to toward the surface of workpiece).  Cordingley teaches a laser processing device. Kato teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Kato, by adding Kato’s additional laser and additional lens to Cordingley, to allow the device to guide more than two laser beams for rapidly heating for a large area such as a laser annealing system (para.0002) as taught by Kato. 
 	Regarding claim 33, modified Cordingley et al. discloses “each laser beam pulse of the laser beam pulses is redirected independently of any other laser beam pulse of the laser beam pulses” (Kato, fig.5 shows each laser beam pulse from laser sources 1a is redirected independently of any other laser beam of the laser beam. Cordingley et al. teaches the laser beam comprising laser beam pulses). Cordingley teaches a laser processing device. Kato teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Kato, by 
 	Regarding claim 34, modified Cordingley et al. discloses “each laser beam pulse of the laser beam pulses is redirected in a direction different than that of any other laser beam pulse of the laser beam pulses” (Kato, fig.5 shows each laser beam from laser sources 1a is redirected in a direction different (i.e., different angles) than that of any other laser beam of the laser beams. Cordingley et al. teaches the laser beam comprising laser beam pulses).



	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Watatani et al. (US 2010/0065537)
 Regarding claim 21, Cordingley discloses all the features of claim limitations as set forth above except for modifying the intensity distribution of the laser beam pulses by changing a spatial shape of the laser beam pulses.
 	Watatani et al. teaches “modifying the intensity distribution of the laser beam pulses by changing a spatial shape of the laser beam pulses” (para.0004, i.e., the post sizes and intensity distributions may vary in the subfields. Para.0082 discuss about that figs.3-33 each represent an intensity distribution in front and rear of a focal position. Para.0109 discuss about change in beam diameter affect the intensity distribution of the laser beam.  Fig.36 also shows the related of beam diameter in relation to the intensity distribution).  Cordingley teaches a laser processing device. Watatani et al. teaches a laser processing device. It . 


	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Yoshikawa (US 2008/0223831)
  	Regarding claim 22, Cordingley discloses the laser beam pulses comprises laser beams.
 	Cordingley is silent regarding the spatial shape of each laser beam pulse of the laser beam pulses is changed independently of the spatial shape of any other laser beam pulse of the laser beam pulses.
 	Yoshikawa teaches “the spatial shape of each laser beam of the laser beams is changed independently of the spatial shape of any other laser beam of the laser beams” (figs.4-6 shows each laser beam having different laser focal point position so that the spatial shape of each laser beam can be changed independently). Cordingley teaches a laser processing device. Yoshikawa teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Yoshikawa, by modifying Cordingley’s laser beam control method according to Yoshikawa’s laser beam control method, to control one or more characteristic of laser beam in order to provide stable quality of the laser processing (para.0007) as taught by Yoshikawa.

 	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Li et al. (US 2012/0152918)
 	Regarding claim 24, Cordingley discloses all the features of claim limitations as set forth above except for the spatial shape of the laser beam pulses are changed such that the shapes of the laser beam pulses away from the surface of the workpiece are different, relative to each other, and the shapes of the laser beam pulses at the surface of the workpiece are the same.
 	Li et al. teaches “the spatial shape of the laser beam pulses are changed such that the shapes of the laser beam pulses away from the surface of the workpiece are different, relative to each other, and the shapes of the laser beam pulses at the surface of the workpiece are the same” (fig.7B shows the laser beams are focus (i.e., solid lines) at the surface 716 are the, the reflected laser beams 714 having different shape than the focused laser light at the surface of workpiece. Para.0049 and 0051, i.e., scatter or reflected laser beams (i.e., dash lines)).  Cordingley teaches a laser processing device. Li et al. teaches a laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Li et al., to show the scattered laser beam due to roughness or flatness of the workpiece.   


 	Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cordingley et al. (US 2002/0167581) in view of Gross et al. (US 2005/0056626)
 	Regarding claim 25, Cordingley et al. discloses laser beam pulses comprising laser beams.
 	Cordingley et al. is silent regarding “modifying the path length of the laser beam” 
 	Gross et al. teaches “a laser processing device. Li et al. teaches a laser processing device” (para.0148, i.e., an optical path may increase in length requiring further focus adjustment.  Such change in optical length may be compensated by moving the corresponding focusing lens 762-768 during drilling in order to optimize focusing). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Cordingley with Gross et al., by adding Gross et al.’s individual control lens (i.e., 762-768) to  Cordingley’s device, to provide further focus adjustment to optimize focusing (para.0148) as taught by Gross et al. 
 	Regarding claim 26, modified Cordingley et al. discloses “the path length of each laser beam pulse of the laser beam pulses is modified independently of the path length of any other laser beam pulse of the laser beam pulses” (Gross et al., para.0148, i.e., an optical path may increase in length requiring further focus adjustment.  Such change in optical length may be compensated by moving the corresponding focusing lens 762-768 during drilling in order to optimize focusing. Please noted that each focusing lens is configured to adjust the corresponding laser beam. Cordingley et al. teaches the laser beams comprising laser beam pulses).
 	Regarding claim 27, modified Cordingley et al. discloses “the path lengths of the laser beam pulses are modified differently such that the path lengths of the laser beam pulses are the same” (Gross et al., para.0148, i.e., an optical path may increase in length requiring further focus adjustment.  Such change in optical length may be compensated by moving the corresponding focusing lens 762-768 during drilling in order to optimize focusing. Please noted that the laser beams are modified differently because each laser beams is modified at different locations and the path lengths of the laser beams are the same because they have the same configuration in order to focus on the surface of workpiece).



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JIMMY CHOU/Primary Examiner, Art Unit 3761